DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending.
Claims 1, 6, and 13 are amended.
Claims 21, and 22 are canceled. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7, 9-16,19, and 20 is/are rejected under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Konno (US 5499714).
Regarding claim 1: Konno discloses storage system (Figure 1 ), comprising: a cassette tape case (30) comprising: a first portion (36) defining a cassette recess extending along a length of the cassette tape case (30); and a second portion that is rotatably coupled (33/35) with the first portion (36), the second portion (31) comprising two protrusions (21 A-B/41 A-B) that extend into an interior of the cassette tape case (30) at a medial position (Figure 1) of the cassette tape case (30), wherein the two protrusions (41 A-B) are aligned with one another a longitudinal axis (Figure 1) of the cassette tape case (30) and protrude into an interior (32) of the cassette tape case (30) along an axis that is transverse to the longitudinal axis of the cassette tape (30)(Figure 1 ); and a storage device (1) that is insertable (as suggested by Figure 1) within the cassette tape case (30), the storage device (1) comprising a storage device body (2) having a first side (Front of 2) and a second side (Back of 2), the storage device body (2) being generally shaped like a cassette tape (Figure 5, column 1; line 27), wherein: the storage device body (2) defines two circular apertures (4A-B, Figure 5) that extend at least partially through (column 2; lines 2-3) a thickness of the storage device body (2); when the storage device (1) is inserted within the cassette tape case (30) in a closed configuration, each of the two protrusions (21 A-B/41 A-B) extends at least partially into a respective one of the two circular apertures (4A-B, Figure 5)(columns 1-2; lines 67-4); and the storage device body (2) defines at least one storage recess (See annotated fig. below) extending along a length of the storage device body (2)(Figure 5), the at least one storage recess (See annotated fig. below) extends partially through the thickness of the storage device body and through the first face (Figure 1 ); and opposite ends of the at least one storage recess extends beyond the two circular apertures (Upper recess as annotated is disclosed to show that it extends beyond the two circular apertures 4A, 4B).

    PNG
    media_image1.png
    233
    534
    media_image1.png
    Greyscale

Alternatively, With regards to the limitation “opposing ends of the at least one storage recess extend beyond the two circular apertures” while the lower recess (as annotated above)  of does not have opposing ends of the at least one storage recess extend beyond the two circular apertures. Konno discloses the lower portion can be of different size and shape (Col.2, line 49-51; Col. 3, line 17,18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konno to have a lower recess to have opposing ends of the at least one storage recess extend beyond the two circular apertures as it is considered to be a matter of design choice, since such a modification would have involved a mere change in the size of a component. This modification would allow for easier alignment since the recess is longer. A change in size is generally recognized as being within the level of ordinary skill in the art1. 

Regarding Claim 2: Konno discloses the storage system as applied to claim 1 above, and wherein: outer peripheries of each of the two circular apertures (4A-B, Figure 5) comprise a plurality of radial protrusions (4C-D, Figure 5) that extend inward (Figure 5) into a center of each respective circular aperture (4A-B, Figure 5).

Regarding Claim 3: Konno discloses the storage system as applied to claim 1 above, and wherein: each of the two circular apertures (4A-B, Figure 5) extends entirely through a thickness of the storage device body (1 )(column 2, lines 16-18).

Regarding Claim 4: Konno discloses the storage system as applied to claim 1 above, and wherein: the at least one recess (as annotated for claim 1) comprises a first recess (Upper recess as annotated for claim 1) positioned on a first side of the two circular apertures (4A-B, Figure 5) and a second recess (lower recess as annotated for claim 1) positioned on a second side of the two circular apertures (4A-B, Figure 5).

Regarding claim 5: Konno discloses a depth of the at least one recess varies along a length of the at least one recess (Fig. 1;  protrusion 45 is taller than 44 since profile of 45 must match with 9 , the length must vary along a length).

Regarding claim 6: Konno discloses, storage system (Figure 1 ), comprising: a cassette tape case (30) comprising: a first portion (36) and a second portion that is rotatably coupled (33/35) with one another, the first portion defining a recess (Fig. 1) and the second portion (31)  comprising at least one protrusion (21A-B/41A-B) extending into an interior of the cassette tape case at a medial position (Fig. 1) of the cassette tape case (30), and a storage device (1) that is insertable within the cassette tape case (as suggested by fig. 1) , the storage device (1)  comprising a storage device body (2) , wherein: the storage device body defines at least one generally circular aperture (4A-B; Fig. 5) that extends at least partially through (Col. 2; lines 2-3) a thickness of the storage device body (2); the storage device body defines at least one recess (Upper, middle and lower recess as annotated in claim 1)  extending along a length of the storage device body; and the at least one recess extends partially through the thickness of the storage device body (Fig. 1) ; and opposing ends of the at least one recess extend beyond the at least one generally circular aperture (Upper recess as annotated is disclosed to show that it extends beyond the two circular apertures 4A, 4B).
Alternatively, With regards to the limitation “opposing ends of the at least one storage recess extend beyond the two circular apertures” while the lower recess (as annotated above)  of does not have opposing ends of the at least one storage recess extend beyond the two circular apertures. Konno discloses the lower portion can be of different size and shape (Col.2, line 49-51; Col. 3, line 17,18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konno to have a lower recess to have opposing ends of the at least one storage recess extend beyond the two circular apertures as it is considered to be a matter of design choice, since such a modification would have involved a mere change in the size of a component. This modification would allow for easier alignment since the recess is longer. A change in size is generally recognized as being within the level of ordinary skill in the art2. 

Regarding claim 7: Konno discloses, the at least one recess is divided into multiple storage regions (the lower recess appears to be flat, sloped deep into the thickness and back to flat; this interpretation is made based on the shape profile of element 44, and 45 of fig. 1).

Regarding claim 9:  Konno discloses, at least a portion of the at least one recess extends at least 50% into the thickness of the storage device body (Fig. 2; Element 9).

Regarding claim 10: Konno discloses, the at least one recess (lower recess as annotated above)  has a generally rectangular outer periphery.

Regarding claim 11: Konno discloses, the storage device body is generally shaped like a cassette tape (Fig. 1).
Regarding claim 12: Konno discloses, a front surface of the storage device body (1) has a different surface design than a rear surface of the storage device body (Fig. 1; upper portion is shown to be on the front surface only).

Regarding claim 13: Konno discloses, A storage device (1) , comprising: a storage device body that is generally rectangular (Fig. 1) , the storage device body being characterized by a first face (See annotated fig. below)  and a second face (Rear surface opposite of first face) , wherein: the storage device body defines two generally circular apertures (4A-B)that extend at least partially through a thickness of the storage device body from at least one of the first face and the second face (Fig. 5); the generally circular apertures are aligned with one another along a longitudinal axis of the storage device body (Fig.1,5) ; the storage device body defines at least one recess extending along a length of the storage device body (See annotated fig. below) , the at least one recess extending partially through the thickness of the storage device body and through the first face (See annotated fig. below), wherein the at least one recess defines a storage space; and opposing ends of the at least one recess extend beyond the two circular apertures (Upper recess as annotated below shows that it extends beyond the two circular apertures 4A, 4B).

 

    PNG
    media_image2.png
    233
    475
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    242
    409
    media_image3.png
    Greyscale

Alternatively, With regards to the limitation “opposing ends of the at least one storage recess extend beyond the two circular apertures” while the lower recess (as annotated above for claim 1)  of does not have opposing ends of the at least one storage recess extend beyond the two circular apertures. Konno discloses the lower portion can be of different size and shape (Col.2, line 49-51; Col. 3, line 17,18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konno to have a lower recess to have opposing ends of the at least one storage recess extend beyond the two circular apertures as it is considered to be a matter of design choice, since such a modification would have involved a mere change in the size of a component. This modification would allow for easier alignment since the recess is longer. A change in size is generally recognized as being within the level of ordinary skill in the art3. 

Regarding claim 14:  Konno discloses, the storage device body is generally shaped like a cassette tape (Fig. 1).
Regarding claim 15: Konno discloses, the at least one recess (lower recess as annotated above)  has a generally rectangular outer periphery.
Regarding claim 16:  Konno discloses, at least a portion of a bottom surface of the at least one recess slopes from a first depth (Upper recess)  to a second depth (element 43 interacts with element 9 and the surface starts out flat and then goes up in slope and then comes back down to being flat and then connects to the upper recess via middle recess; based on the shape profile of this component as well as the cross section shown in fig.2 ; it is reasonable to expect that the lower recess have a  bottom surface that slopes from a first depth to a second depth).

Regarding claim 19:  Konno discloses, the first depth (Upper recess) extends less than halfway through the thickness of the storage device body; and the second depth (lower recess)  extends at least 75% through the thickness of the storage device body (as shown in fig. 2; the second depth appears to be at least 75% through the thickness of the storage device body)

Regarding claim 20:  Konno discloses,  the at least one recess comprises a first recess (Upper recess) and a second recess (Lower recess ); and the first recess and the second recess are positioned on opposite sides of the generally circular apertures(4A-B).
Allowable Subject Matter
Claim 8, 17 and 18  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. Arguments related to “ opposing ends of the at least one storage recess extend beyond the two circular apertures” is a newly added claim and is addressed in the current office action .
Arguments against Onmori are moot as the rejection are no longer presented. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/               Examiner, Art Unit 3736                     


/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.04(IV)
        2 See MPEP 2144.04(IV)
        3 See MPEP 2144.04(IV)